Name: Council Regulation (EU) NoÃ 1262/2012 of 20Ã December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 22.12.2012 EN Official Journal of the European Union L 356/22 COUNCIL REGULATION (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF), as well as in the light of any advice received from Regional Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or group of fisheries, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established by Regulation (EC) No 2371/2002. (4) The total allowable catches (TACs) should be established on the basis of available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings with the Advisory Committee for Fisheries and Aquaculture and the Regional Advisory Councils concerned. (5) Fishing opportunities should be in accordance with international agreements and principles, such as the 1995 United Nations agreement concerning the conservation and management of straddling stocks and highly migratory fish stocks (2), and the detailed management principles laid down in the 2008 Inter-national Guidelines for the Management of Deep-sea Fisheries in the High Seas of the Food and Agriculture Organisation of the United Nations, according to which, in particular, a regulator should be more cautious when information is uncertain, unreliable or inadequate. The absence of adequate scientific information should not be used as a reason for postponing or failing to take conservation and management measures. (6) The latest scientific advice from the International Council for the Exploration of the Sea (ICES) and from the STECF indicates that most deep-sea stocks are harvested unsustainably and that fishing opportunities for those stocks, in order to assure their sustainability, should be reduced until the evolution of the stock sizes show a positive trend. The ICES has further advised that no directed fishery should be allowed for orange roughy in all areas and for certain stocks of blue ling and red seabream. (7) Concerning deep sea sharks, the main commercial species are considered depleted and, therefore, no directed fishing should take place. (8) The fishing opportunities for deep-sea species as defined in Article 2(a) of Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (3) are decided on a bi-annual basis. Nevertheless, an exception is made for the stocks of greater silver smelt and the main fishery of blue ling for which the fishing opportunities depend on the outcome of the annual negotiations with Norway. The fishing opportunities for those stocks should be established in another relevant annual regulation fixing fishing opportunities. (9) In the interest of simplification, blue ling TACs autonomously decided by the Union should be regulated in the same legal instrument. Therefore, TACs for blue ling in international waters of II, III and IV should be included, together with the TACs for blue ling in international waters of XII, in the Regulation fixing the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements. (10) In accordance with Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (4) the stocks that are subject to various measures referred to therein should be identified. Precautionary TACs should apply for stocks for which no scientifically-based evaluation of fishing opportunities is available specifically for the year in which the TACs are to be set; analytical TACs should apply otherwise. In view of ICES and STECF advice for deep-sea stocks, those for which a science-based evaluation of the relevant fishing opportunities is not available should be subject to precautionary TACs in this Regulation. (11) In light of the scientific advice, the biological distribution of some stocks of roundnose grenadier does not necessarily correspond to the TAC areas in this Regulation. In order to facilitate the sustainable exploitation of these stocks, it is appropriate to allow for increased flexibility between TAC area Vb, VI, VII, on one hand, and TAC area VIII, IX, X, XII and XIV, on the other. (12) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2013. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation fixes for the years 2013 and 2014 the annual fishing opportunities available to EU vessels for fish stocks of certain deep-sea species in EU waters and in certain non-EU waters where catch limits are required. Article 2 Definitions 1. For the purposes of this Regulation, the following definitions shall apply: (a) EU vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (b) EU waters means the waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the territories mentioned in Annex II to the Treaty; (c) total allowable catch (TAC) means the quantity that can be taken and landed from each fish stock each year; (d) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (e) international waters means waters falling outside the sovereignty or jurisdiction of any State. 2. For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 of the European Parliament and of the Council (5); (b) CECAF (Committee for Eastern Central Atlantic Fisheries) zones are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (6). Article 3 TACs and allocations The TACs for deep-sea species caught by EU vessels in EU waters or in certain non-EU waters, the allocation of such TACs among Member States and the conditions functionally linked thereto, where appropriate, are set out in the Annex to this Regulation. Article 4 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) deductions and reallocations made pursuant to Article 37 of Council Regulation (EC) No 1224/2009 (7) or pursuant to Article 10(4) of Council Regulation (EC) No 1006/2008 (8); (c) additional landings allowed pursuant to Article 3 of Regulation (EC) No 847/96; (d) quantities withheld pursuant to Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC whereas Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC, except where otherwise specified in the Annex to this Regulation. Article 5 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted. Article 6 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2012. For the Council The President S. ALETRARIS (1) OJ L 358, 31.12.2002, p. 59. (2) Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 16). (3) OJ L 351, 28.12.2002, p. 6. (4) OJ L 115, 9.5.1996, p. 3. (5) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (6) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (7) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (OJ L 343, 22.12.2009, p. 1). (8) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (OJ L 286, 29.10.2008, p. 33). ANNEX The references to fishing zones are references to ICES zones, unless otherwise specified. PART 1 Definition of species and species groups 1. In the list set out in Part 2 of this Annex, fish stocks are referred to following the alphabetical order of the Latin names of the species. However, deep-sea sharks are placed at the beginning of that list. For the purposes of this Regulation, the following comparative table of common names and Latin names is provided: Common name Alpha-3 code Scientific name Black scabbardfish BSF Aphanopus carbo Alfonsinos ALF Beryx spp. Roundnose grenadier RNG Coryphaenoides rupestris Orange roughy ORY Hoplostethus atlanticus Red seabream SBR Pagellus bogaraveo Greater Forkbeard GFB Phycis blennoides 2. For the purposes of this Regulation, deep-sea sharks means the following list of species: Common name Alpha-3 code Scientific name Deep-water catsharks API Apristurus spp. Frilled shark HXC Chlamydoselachus anguineus Gulper shark GUP Centrophorus granulosus Leafscale gulper shark GUQ Centrophorus squamosus Portuguese dogfish CYO Centroscymnus coelolepis Longnose velvet dogfish CYP Centroscymnus crepidater Black dogfish CFB Centroscyllium fabricii Birdbeak dogfish DCA Deania calcea Kitefin shark SCK Dalatias licha Greater lanternshark ETR Etmopterus princeps Velvet belly ETX Etmopterus spinax Blackmouth catshark (Blackmouth dogfish) SHO Galeus melastomus Mouse catshark GAM Galeus murinus Bluntnose six-gill shark SBL Hexanchus griseus Sailfin roughshark (Sharpback shark) OXN Oxynotus paradoxus Knifetooth dogfish SYR Scymnodon ringens Greenland shark GSK Somniosus microcephalus PART 2 Annual fishing opportunities applicable for EU vessels in areas where TACs exist by species and by area (in tonnes live weight) Species : Deep-sea sharks Zone : EU and international waters of V, VI, VII, VIII and IX (DWS/56789-) Year 2013 2014 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 0 Estonia 0 0 Ireland 0 0 Spain 0 0 France 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Species : Deep-sea sharks Zone : EU and international waters of X (DWS/10-) Year 2013 2014 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 0 0 Union 0 0 TAC 0 0 Species : Deep-sea sharks, Deania hystricosa and Deania profundorum Zone : International waters of XII (DWS/12INT-) Year 2013 2014 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of I, II, III and IV (BSF/1234-) Year 2013 2014 Precautionary TAC Germany 3 3 France 3 3 United Kingdom 3 3 Union 9 9 TAC 9 9 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of V, VI, VII and XII (BSF/56712-) Year 2013 2014 Analytical TAC Germany 35 46 Estonia 17 22 Ireland 87 113 Spain 174 226 France 2 440 3 172 Latvia 113 147 Lithuania 1 1 Poland 1 1 United Kingdom 174 226 Others (1) 9 12 Union 3 051 3 966 TAC 3 051 3 966 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of VIII, IX and X (BSF/8910-) Year 2013 2014 Analytical TAC Spain 12 12 France 29 29 Portugal 3 659 3 659 Union 3 700 3 700 TAC 3 700 3 700 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of CECAF 34.1.2. (BSF/C3412-) Year 2013 2014 Precautionary TAC Portugal 3 674 3 490 Union 3 674 3 490 TAC 3 674 3 490 Species : Alfonsinos Beryx spp. Zone : EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV (ALF/3X14-) Year 2013 2014 Analytical TAC Ireland 10 9 Spain 70 67 France 19 18 Portugal 203 193 United Kingdom 10 9 Union 312 296 TAC 312 296 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of I, II and IV (RNG/124-) Year 2013 2014 Precautionary TAC Denmark 1 1 Germany 1 1 France 10 10 United Kingdom 1 1 Union 13 13 TAC 13 13 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of III (RNG/03-) (2) Year 2013 2014 Precautionary TAC Denmark 643 515 Germany 4 3 Sweden 33 26 Union 680 544 TAC 680 544 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of Vb, VI, VII (RNG/5B67-) Year 2013 (3) 2014 (3) Analytical TAC Germany 8 8 Estonia 63 63 Ireland 279 279 Spain 70 70 France 3 539 3 539 Lithuania 81 81 Poland 41 41 United Kingdom 208 208 Others (4) 8 8 Union 4 297 4 297 TAC 4 297 4 297 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of VIII, IX, X, XII and XIV (RNG/8X14-) Year 2013 (5) 2014 (5) Analytical TAC Germany 23 21 Ireland 5 4 Spain 2 573 2 317 France 119 107 Latvia 41 37 Lithuania 5 4 Poland 805 724 United Kingdom 10 9 Union 3 581 3 223 TAC 3 581 3 223 Species : Orange roughy Hoplostethus atlanticus Zone : EU and international waters of VI (ORY/06-) Year 2013 2014 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Species : Orange roughy Hoplostethus atlanticus Zone : EU and international waters of VII (ORY/07-) Year 2013 2014 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Others 0 0 Union 0 0 TAC 0 0 Species : Orange roughy Hoplostethus atlanticus Zone : EU and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV (ORY/1CX14) Year 2013 2014 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Ireland 0 0 Spain 0 0 France 0 0 Portugal 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Species : Red seabream Pagellus bogaraveo Zone : EU and international waters of VI, VII and VIII (SBR/678-) Year 2013 2014 Analytical TAC Ireland 6 5 Spain 156 143 France 8 7 United Kingdom 20 18 Others (6) 6 5 Union 196 178 TAC 196 178 Species : Red seabream Pagellus bogaraveo Zone : EU and international waters of IX (SBR/09-) Year 2013 (7) 2014 (7) Analytical TAC Spain 614 614 Portugal 166 166 Union 780 780 TAC 780 780 Species : Red seabream Pagellus bogaraveo Zone : EU and international waters of X (SBR/10-) Year 2013 2014 Analytical TAC Spain 9 8 Portugal 1 004 904 United Kingdom 9 8 Union 1 022 920 TAC 1 022 920 Species : Greater Forkbeard Phycis blennoides Zone : EU and international waters of I, II, III and IV (GFB/1234-) Year 2013 2014 Analytical TAC Germany 9 9 France 9 9 United Kingdom 13 13 Union 31 31 TAC 31 31 Species : Greater Forkbeard Phycis blennoides Zone : EU and international waters of V, VI and VII (GFB/567-) Year 2013 (8) 2014 (8) Analytical TAC Germany 10 10 Ireland 260 260 Spain 588 588 France 356 356 United Kingdom 814 814 Union 2 028 2 028 TAC 2 028 2 028 Species : Greater Forkbeard Phycis blennoides Zone : EU and international waters of VIII and IX (GFB/89-) Year 2013 (9) 2014 (9) Analytical TAC Spain 242 242 France 15 15 Portugal 10 10 Union 267 267 TAC 267 267 Species : Greater Forkbeard Phycis blennoides Zone : EU and international waters of X and XII (GFB/1012-) Year 2013 2014 Analytical TAC France 9 9 Portugal 36 36 United Kingdom 9 9 Union 54 54 TAC 54 54 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. (2) No directed fishery for roundnose grenadier shall be conducted in ICES zone IIIa pending consultations between the European Union and Norway. (3) A maximum of 10 % of each quota may be fished in EU and international waters of VIII, IX, X, XII and XIV (RNG/*8X14-). (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) A maximum of 10 % of each quota may be fished in EU and international waters of Vb, VI, VII (RNG/*5B67-). (6) Exclusively for by-catches. No directed fisheries are permitted under this quota. (7) A maximum of 8 % of each quota may be fished in EU and international waters of VI, VII and VIII (SBR/*678-). (8) A maximum of 8 % of each quota may be fished in EU and international waters of VIII and IX (GFB/*89-). (9) A maximum of 8 % of each quota may be fished in EU and international waters of V, VI, VII (GFB/*567-).